Title: From Thomas Jefferson to Archibald Stuart, 25 April 1801
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Apr. 25. 1801.

I wrote on the 8th. inst. to ask your recommendation of an Attorney & Marshall for the Western district of this state, but I learn you were absent on your circuit. on the enquiry I have been able to make, I have appointed mr John Monroe Attorney. but I cannot decide between Andrew Alexander, John Alexander, & John Caruthers, recommended by different persons for the Marshall’s office. pray write me your opinion, which appointment would be most respected by the public, for that circumstance is not only generally the best criterion of what is best, but the public respect can alone give strength to the government. I set out tomorrow to take up my residence in Washington where I shall hope to recieve a letter from you. accept assurances of my sincere esteem & respect.

Th: Jefferson

